Monks, J.
Appellee was charged by indictment with selling, as a druggist, one quart of whisky for $1, without complying with the requirements of §8352 Burns 1908, Acts 1907 p. 689, §2. On appellee’s motion the indictment was quashed on the ground that it was not alleged that appellee was a licensed druggist. Such an allegation is not necessary. State v. Cameron (1911), ante, 385.
The indictment in this case is substantially the same as the indictment in State v. Cameron, supra, which was held sufficient, and upon the authority of that case, the judgment is reversed with instructions to the court below to overrule appellee’s motion to quash, and for further proceedings not inconsistent with this opinion.